Citation Nr: 1532849	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2010 and January 2013 rating actions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claims for service connection for a low back disability and sleep apnea were previously denied in May 2006 and April 2010 rating decisions, respectively, the Veteran did not appeal either decision, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final May 2006 and April 2010 rating decisions relates to unestablished facts necessary to substantiate the claims.

3.  The evidence of record reveals that the Veteran's in-service low back disability was the result of willful misconduct. 

CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

2.  The April 2010 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2014).

3.  The additional evidence received since the April 2010 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The additional evidence received since the May 2006 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for entilement to service connection for a low back disability have not been met. 38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.301(a), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in December 2009 and November 2012 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed back disorder in October 2009.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In December 2002 VA requested that the Veteran complete and return an enclosed VA Form 21-4176, Report Of Accidental Injury In Support Of Claim For Compensation Or Pension pertaining to the injury sustained to his back in November 26, 1980, but he did not return the completed form.  In December 2002, and again in February 2003, VA attempted to obtain an investigation report of the Veteran's November 1980 accident from the Bullock County Police Department, and by letter in February 2003 requested that the Veteran obtain his accident report from such Police Department.  In August 2004, the Veteran reported to VA that, according to the Police Department, the accident report was no longer available.  VA requested a line of duty determination from the Veteran's service department in February 2006, but in March 2006 the department indicated that there was no line of duty determination on file.  Also, as noted in an April 2010 report of contact, VA was notified by the Police Department that the State Troopers office would have handled any accidents on that date and that any existing records would be located with the Department of Public Safety.  VA contacted the Department to request a copy of the Veteran's accident report, but was told that the records of the November 1980 accident would have been purged some time ago, and that a record of the accident no longer existed.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in the September 2010 and January 2013 rating decisions the RO denied the Veteran's service connection claims on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO most recently denied service connection for a low back disability in a May 2006 rating decision, and for sleep apnea in an April 2010 rating decision.  Neither decision was appealed, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of each decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the times of those decisions.  Therefore, each decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the May 2006 final denial was that the Veteran had failed to provide an automobile accident report and line of duty determination for the accident that had caused his back condition, and that VA treatment records did not reflect a diagnosis of or treatment for his claimed back disorder.  The basis of the April 2010 final denial was that the evidence did not reflect either sleep apnea during service or treatment for any current sleep apnea.

Evidence obtained since the May 2006 rating decision includes an October 2009 VA examination report reflecting a diagnosis of degenerative disc disease (DDD) of the low back and the opinion of the examiner that such disorder was at least as likely as the result of an in-service back injury.   Evidence obtained since the May 2006 rating decision includes April 2012 to October 2013 VA medical records reflecting treatment for sleep apnea.

Without addressing the merits of this evidence, the Board finds that it addresses the issues of whether the Veteran has a low back disability that can be related to service, and whether he has a current sleep apnea disability that can be service-connected.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claims. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claims for service connection for a low back disability and sleep apnea. 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.301(a).  While the simple drinking of alcoholic beverage is not of itself willful misconduct, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends, and the record reflects, that his current back disorder is due to an in-service motor vehicle accident (MVA) that occurred late on the night of November 26, 1980 (some reports list the accident as occurring in the early hours of November 27).  As reflected in August 2004 and January 2005 statements, as well as in his May 2015 Board hearing testimony, the Veteran has consistently asserted his back problems began with, and are the result of, his November 26, 1980, back injury resulting from his MVA.  Service treatment records reflect that the Veteran began having back problems following a compression fracture, L1, incurred as the result of the March 1980 MVA, with such back pain and problems consistently being related to his March 1980 injury.  Also, on October 2009 VA examination, the examiner diagnosed DDD, based on imaging findings, and determined that such DDD was the result of the Veteran's March 1980 back injury.   

Thus, the record reflects that the Veteran has a current low back disorder, and that such disorder is the direct result of his March 26, 1980, MVA; this fact is uncontested.  The issue in this case is whether the back disorder caused by the MVA in question was the result of the Veteran's own willful misconduct, and therefore unable to be service-connected.

In September 2010, the RO issued a formal Administrative Decision on the question of whether the injuries sustained by the Veteran on November 26, 1980, were incurred in the line of duty.  The RO cited and considered the relevant statutes, regulations, and manual procedures, and determined that, "based on the evidence of record, it was reasonably concluded that the back injury (diagnosed as compression fracture L1) sustained by the veteran as a result of the motor vehicle accident on November 26, 1980 was a result of his own willful misconduct, and deemed not in the line of duty."

In this case, the Board finds that the Veteran's November 1980 spine injury resulting from an MVA, which has resulted in his current low back disorder, was the result of willful misconduct.  Therefore, service connection for a low back disability is not warranted.

Service treatment records reflect that a November 27, 1980, medical record of emergency room care states that the Veteran was the driver in a one-car MVA, whereby he "hit a tree last [night]," and that he "Does not remember the details of the accident."  It was noted that his only complaint was low back pain.  A narrative summary of the Veteran's hospital treatment from November 27 to 28, 1980, reflects that the Veteran that "was injured in an automobile accident on 26 November 1980 while on leave.  Patient states he was drinking and does not remember events before the accident.  He remembers getting out the car.  He denies loss of consciousness or head trauma."  It was further noted that the Veteran "was evaluated by [Dr. E.] at Bullock County Hospital who reported to Martin Army Community Hospital by phone that the patient was intoxicated and had weakness and numbness in the legs.  No x-rays were taken apparently because there was no x-ray technician in Bullock County Hospital.  The patient was transferred here..."  X-rays revealed mild compression fracture, L1.  A December 1980 Physical Profile Record reflects that the Veteran's disposition had been to duty on November 28, 1980, that the cause of his injury was an MVA at 3:00 AM on November 27, 1980, on an identified highway, and that other details were unknown; it was noted that the diagnosis was compression fracture, L1, with no artery or nerve involvement.

As noted above, despite VA's attempts to obtain other pertinent evidence contemporaneous to the November 1980 MVA, including a police accident report and line of duty report from the service department, it has been unable to do so, as such documents do not exist.  

In a July 2014 statement, the Veteran's representative argued that, although a physician at Bullock County Hospital reported to Martin Army Community Hospital by phone that the Veteran was intoxicated, nothing in the record demonstrates the Veteran was legally intoxicated, such as a blood alcohol level test, and that the record is absent for any reference other than the speculation of the hospital report that the Veteran was "intoxicated" at the time of the MVA.  The Veteran's representative further argued that without clear evidence that the Veteran was intoxicated, such as blood alcohol levels, it is unreasonable to conclude that Veteran was "intoxicated" and to arbitrarily determine that his claimed back disorder is the result of wilful misconduct.  

However, despite the absence of evidence such as blood alcohol tests reflecting that the Veteran was intoxicated at the time of his November 1980 MVA, the available records are sufficient evidence of intoxication leading to his accident.  The relevant service records reflect that, following the Veteran's one-car MVA in which he hit a tree at 3:00 AM, he was intoxicated enough to specifically have been noted to have been intoxicated by the physician at the hospital to which he was taken after, and on treatment the next day reported that he had been drinking prior to the accident and did not remember events before the accident.  

The Board also notes the Veteran's testimony regarding the circumstances of his March 1980 accident.  As reflected in the transcript of his May 2015 Board hearing, when asked to describe what happened at the time of his accident, the Veteran testified: "Well I was driving at night and a deer passed across the road and (...inaudible) right off the road, veered off the road and hit a big old tree and broke my back (...inaudible) and stuff."  When asked if he had been drinking prior to the accident, the Veteran responded that he "had maybe one."

The Board does not find the Veteran's testimony to be credible, as it conflicts with the documented evidence shortly after the March 1980 accident, including the Veteran's own statements.  Again, a November 27, 1980, medical record of emergency room care states that the Veteran was the driver in a one-car MVA, whereby he "hit a tree last [night]," and that he "Does not remember the details of the accident"; there is no report here or in any other record prior to the Veteran's May 2015 testimony that his accident was caused by a deer in the road.  Also, again, the hospital records following the accident reflect that the Veteran "state[d] he was drinking and does not remember events before the accident," though he "remembers getting out the car," and "denies loss of consciousness or head trauma."  Also, again, the Veteran was specifically noted by his treating physician after the accident to have been intoxicated.

The Board also notes the Veteran's testimony in May 2015 that the sheriff and police department came to the scene of the accident, but did not charge him with anything, and did not give him a blood test.  Again, the police records of the Veteran's accident, despite VA's efforts to obtain them, were not able to be obtained.  However, given the Board's determination that the Veteran's statements regarding the circumstances of the March 1980 accident are not credible, as discussed above, the Board finds his statements regarding police involvement to have minimal credibility or probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Moreover, even assuming the credibility of the Veteran's statements regarding the police involvement and the absence of a blood test or charges, the Board would nonetheless find sufficient evidence that the Veteran's accident, and resulting back injury, was the result of driving while he was intoxicated from the documented evidence, including the Veteran's own statements shortly after the accident, as discussed above.  

Therefore, the weight of the evidence reflects that that the Veteran's November 1980 spine injury resulting from an MVA, which has resulted in his current low back disorder, was the result of willful misconduct.  Accordingly, service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for sleep apnea, is reopened and, to that extent only, the appeal is granted.

Service connection for a low back disability is denied.


REMAND

As reflected in an August 2003 VA treatment record, the Veteran underwent tonsillectomy, adenoidectomy, and uvulopalatopharyngoplasty (UP3) for his obstructive sleep apnea.  In July 2009, after reviewing the record and examining the Veteran, the examiner noted that there were several treatments noted in the claims file regarding the Veteran's sore throat and stated that it was "evident that the Veteran had a chronic throat condition in service."  The examiner further noted that the Veteran, post-military, had to undergo uvulopalatopharyngoplasty because of the repeated dysphagia, hoarseness, otalgia, and diffuse erythema and edema of the glottis and supraglottic area, and stated that the Veteran's "throat condition in service is a continuation of his present throat condition."  While the Veteran underwent UP3 surgery for sleep apnea, and the July 2009 VA examiner appears to link the Veteran's UP3 to an in-service "throat condition," it is unclear whether the Veteran's sleep apnea is directly related to any such throat problems he had in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, as reflected in an October 2013 statement, the Veteran alternatively claims that his sleep apnea is secondary to his service-connected chronic sinusitis and allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any sleep apnea. After reviewing the claims file, the examiner should determine:  

a)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that sleep apnea was incurred in or began during, or is otherwise related to, the Veteran's service, to specifically include the Veteran's treatment for throat complaints in December 1979, April 1980, and February 1982.

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that sleep apnea is caused or aggravated (i.e. permanently worsened beyond its normal progression) by the Veteran's service-connected chronic sinusitis and allergic rhinitis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


